DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-17 and 19-25 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 14-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of independent claims 14 and 25 as amended:  
encoding in metadata of the edges and nodes of the semantic graph, weightings as feature vectors for measuring a meta-relationship, wherein the meta-relationship applies to the concepts of the semantic graph and is independent of the semantic relationship defined by the edges of the semantic graph, wherein the feature vectors comprise an intensity of the meta-relationship and a confidence score of the intensity, and wherein the intensity uses runtime inputs for the nodes….

The closest prior art of record is Mac an tSaoir, cited in the previous Office Actions.  Mac an tSaoir discloses a system for assessing the semantic content of an ontology with respect to a target domain by spreading activation over a semantic graph representing instances of ontology concepts and relationships.  Mac an tSaoir does encode weightings in the semantic graph, but there is no mention of the weightings being represented as feature vectors, nor is there any mention of a confidence score measuring the intensity of a meta-relationship found throughout the semantic graph.
	The second closest prior art of record is Devitt, also cited in the previous Office Actions.  The system disclosed by Devitt aims to compute a metric of positive or negative polarity of sentiment (a meta-
	The third closest prior art of record is Cambria, also discussed previously.  Cambria discloses a semantic network called SenticNet 2 for opinion mining and sentiment analysis containing “seed concepts” whose values can be spread across the graph.  Cambria, however, also fails to disclose the use of feature vectors comprising a measure of confidence in the intensity of the meta-relationship to analyze the graph.
	None of the other prior art of record appears to disclose explicitly the limitation reproduced above.
	Applicant also appears to have overcome by amendment the rejections of claim 19 under 35 USC § 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125